Citation Nr: 0519614	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in December 2000.  The appellant is 
the veteran's widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO), which denied the benefit sought on appeal.  
This case was remanded by the Board in March 2004 for 
additional development.  The case is again before the Board.

The appellant testified before a Board hearing via video 
conference in November 2003. 


FINDINGS OF FACT

1.  The veteran died in December 2000; the death certificate 
lists the cause of death as cardiac arrhythmia due to 
cardiomyopathy.

2.  Cardiovascular disease, to include a cardiac arrhythmia 
and/or cardiomyopathy, was not manifested during the 
veteran's active duty service or for many years thereafter, 
and the medical evidence does not link the veteran's fatal 
cardiac arrhythmia and cardiomyopathy to any incident of or 
finding recorded during such service.

3.  At the time of the veteran's death, service connection 
had only been established for post operative anophthalmos 
(enucleation) of the right eye, rated at 40 percent.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did it cause or 
aggravate the veteran's fatal cardiovascular disease.


CONCLUSIONS OF LAW

1.  The veteran's cardiac arrhythmia due to cardiomyopathy 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2003 
statement of the case and May 2004 RO letter have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
RO letter the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the May 2004 VCAA letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in May 2001 
came before notification under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the April 2003 statement of 
the case and May 2004 RO letter regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
appellant submitted new evidence, while her claim was on 
appeal, indicating she understood her rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes appellant statements, 
private medical records, a death certificate, a death 
summary, and a VA medical opinion.  Since the appellant was 
afforded a VA medical opinion in connection with her claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The RO requested in a May 2004 letter that the appellant sign 
a VA Form 21-4142 to consent to the release of documents from 
Dr. Shin pursuant to the instructions of the March 2004 Board 
remand.  The appellant responded in letters received August 
2004 that all of the evidence is already in the record.  
Under these circumstances of this particular case, no further 
action is necessary to assist the appellant with these 
issues. 

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The veteran died in December 2000.  The death certificate 
lists the cause of death as cardiac arrhythmia due to 
cardiomyopathy.  The December 2000 medical records from 
Centinela Hospital Medical Center indicated also indicated 
that the veteran died of cardiac arrest.  The Death Summary 
from the hospital reflected a diagnosis of cardiomyopathy 
with associated coronary disease, severe, cardiac arrhythmia 
with ventricular fibrillation and previous long term atrial 
fibrillation, and chronic pulmonary disease.  At the time of 
the veteran's death he was only service connected for post 
operative anophthalmos (enucleation) of the right eye at a 40 
percent level.    

The veteran's discharge examination in November 1945 
reflected that he had a normal heart and a chest X-ray 
without significant abnormalities.  Service medical records 
are otherwise negative for cardiovascular disease or 
hypertension.  Service medical records do reflect loss of the 
veteran's right eye with lacerations due to a crash landing 
over enemy territory.    

The appellant does not contend that he husband had a heart 
disability in-service.  Instead the appellant contends that 
her husband experienced stress and anxiety because of his eye 
disability that caused his subsequent heart disability.  The 
appellant testified at the Board hearing and argued in her 
statements that her husband was unable to become employed 
because of his eye disability and that situation caused him 
additional stress.  The appellant submitted an October 2001 
letter from a P.B.S., M.D (Dr. S).  This physician stated 
that the veteran was under a lot of stress from his one eye 
and that "stress is essential risk for cardiomyopathy" and 
that his loss of eye was "an obvious cause death from 
cardiomyopathy."  Dr. S indicated that the veteran has been 
diagnosed with cardiomyopathy before he served in the Air 
Force.  It appears that his information was based upon the 
veteran's history either supplied by the veteran or his wife.  

Other post-service medical records include a September 2000 
letter and a November 2001 letter from R.M.W., M.D. (Dr. W).  
In September 2000 Dr. W reflected a treatment visit of the 
veteran indicating he was "having some worsening exertional 
dyspenic symptoms due to the onset of atrial fibrillation."  
Dr. W stated in his November 2001 that he began treating the 
veteran in 1995 for his cardiovascular problems.  The 
physician indicated that the veteran suffered a large 
anterior wall myocardial infarction in 1995 and subsequently 
developed severe ischemic cardiomyopathy and eventually 
arrhythmias.  Dr. W added that these conditions all 
contributed to his death in December 2000.  Other treatment 
notes from this physician reflected treatment in early 1999 
through the fall of 2000.  The record reflected that the 
veteran was also treated for shortness of breath, pulmonary 
problems, chest pain, arrhythmia, and severe ischemic 
cardiomyopathy from several doctors from 1995 through October 
2000.    

A VA medical opinion was obtained from a physician in October 
2004.  The VA doctor noted that he was able to review the 
veteran's claims file.  The physician also specifically noted 
the appellant's contention of stress from the eye disability 
causing his heart condition and Dr. S's opinion.  The VA 
doctor opined that "it is less than likely that a causal 
nexus between the veteran's service-connected anopthalmos of 
the right eye and his subsequent diagnosis of cardiomyopathy, 
or his death from apparent myocardial infraction."  The VA 
doctor provided his rationale that Dr. S's opinion was 
"grossly speculative" as there is not good medical 
agreement that stress causes cardiovascular disease.  The VA 
doctor also stated that there was no other evidence of a link 
contained within the file.  

The evidence of record is clear that the veteran died of 
cardiovascular disease.  There is no medical evidence that 
the veteran's fatal cardiovascular disease, to include an 
arrhythmia, coronary artery disease or cardiomyopathy 
developed prior to 1995, approximately 50 years after 
service.  The Board has considered Dr. S's opinion of the 
connection of stress and cardiomyopathy and stress that he 
reported the veteran was under.  However, Dr. S appears from 
the letter to base the information of the veteran's stress 
from history supplied by either the veteran or his wife.  
Moreover, the VA doctor found that Dr. S opinion was 
"grossly speculative."  Unlike Dr. S, the VA physician had 
the opportunity to review all of the medical evidence and 
opined that the veteran's death and cardiovascular disease 
was "less than likely" related to his right eye disability.  
The VA doctor's opinion was also supported by a rationale; 
the physician indicated that there was no goods support or 
any findings in the medical evidence in the claims file for 
linking cardiovascular disease and stress.  With respect to 
negative evidence for cardiovascular disease for decades 
post-service, the Court of Appeals for Veterans Claims held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999).  The other medical statements submitted by 
Dr. W and others do not include opinions addressing the 
questions at hand, to include whether the veteran's loss of 
an eye caused or aggravated any of his cardiovascular 
diseases.  It is not apparent that either Dr. S or the most 
recent VA physician that proffered opinions is a cardiologist 
but they are physicians and these is medical complexity 
involved in this case that would warrant another opinion.  
The Board finds that the VA physician's opinion, based on a 
review of the record and supported by a rationale, coupled 
with an absence of any relevant clinical or laboratory 
evidence of cardiovascular disease until so many years port-
service, far outweighs the opinion of Dr. S.  

In sum, the veteran died in December 2000 of a cardiovascular 
disease, to include an arrhythmia due to cardiomyopathy.  The 
medical evidence shows that cardiovascular disease, to 
include a cardiac arrhythmia and/or cardiomyopathy, was not 
manifested during the veteran's active duty service or for 
many years thereafter, and the medical evidence does not link 
the veteran's fatal cardiovascular disease to any incident of 
or finding recorded during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  
At the time of the veteran's death, service connection had 
only been established for an enucleation of the right eye, 
rated at 40 percent, and the preponderance of the competent 
evidence is against a finding that the veteran's service-
connected disability caused or aggravated his fatal 
cardiovascular disease.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.CA. § 1310 (West 2002); 38 C.F.R. § 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 







ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


